Case 1:19-cr-00502-DLC Document 37 Filed 03/04/21 Page 1 of 2

 

 

USDC SD.

   

  

UNITED STATES DISTRICT COURT nee mene h
CTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK LE y

eae ee ee eee i ee xf TT
:; DATE FILED: 24/2021

 

 

 

 

 

 

UNITED STATES OF AMERICA,
-V¥O- : 19¢r502 (DLC)

JEFREY SANCHEZ-REYES,
ORDER

 

Defendant.

DENISE COTE, District Judge:

On December 23, 2020, Jefrey Sanchez-Reyes, proceeding pro
se, moved for compassionate release pursuant to 18 U.S.C. §
3582(c) (1) (A). His motion was denied on January 29, 2021 (the
“January 29 Opinion”}. In the January 29 Opinion, this Court
noted that Sanchez-Reyes had not exhausted his administrative
remedies before moving for compassionate release, as required by
§ 3582(c) (1) (A). This Court further held that even if Sanchez—
Reyes had exhausted his administrative remedies, compassionate
release would not be warranted because Sanchez-Reyes had not
demonstrated “extraordinary and compelling reasons” warranting a
sentence reduction. 18 U.S.C. § 3582(c)(1) (A) (i). Finally, the
Court concluded that the sentencing factors set forth at 18
U.S.C. § 3553{a) weighed against a reduction.

In a filing dated March 3, 2021, Sanchez-Reyes, now
represented by counsel, renewed his motion for compassionate

release. Sanchez-Reyes now claims to have exhausted his

 
Case 1:19-cr-00502-DLC Document 37 Filed 03/04/21 Page 2 of 2

administrative remedies. But he fails to address the rest of
this Court’s analysis in its January 29 Opinion. For the
reasons discussed in the January 29 Opinion, the March 3 filing
does not provide an extraordinary and compelling reason
justifying compassionate release, and the § 3553(a) factors
continue to weigh against Sanchez-Reyes’s release. Accordingly,
it is hereby

ORDERED that the March 3, 2021 motion for compassionate
release pursuant to § 3582(c){1) (A) is denied.

SO ORDERED:

Dated: New York, New York
March 4, 2020

Lowe

NISE COTE
United States District Judge

 
